Citation Nr: 0313077	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-22 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an increased evaluation for sinusitis, 
currently rated as 10 percent disabling.

2.	Entitlement to an increased evaluation for residuals of 
a gunshot wound to the left upper arm (minor), involving 
Muscle Groups III and V, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, J.R., and D.O.T.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This case comes before the Board of Veteran' Appeals (the 
Board) on appeal from March 1999 and November 1999 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in May 2001 
for additional development.  That development having been 
completed, the case is now ready for appellate review.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.	The veteran's sinusitis is manifested by headaches, and 
runny nose, post-nasal drip, difficulty sleeping, and 
with two to three episodes a year of nasal secretions 
that become purulent and require antibiotic treatment.  
The veteran's sinusitis is not manifested by three or 
more incapacitating episodes per year or more than six 
non-incapacating episodes of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting. 

3.	The veteran's residuals of a gunshot wound to the left 
upper arm (minor), involving Muscle Groups III and V are 
manifested by no more than moderate muscle damage to the 
affected groups.  
CONCLUSIONS OF LAW

1.	The criteria for a disability evaluation in excess of 10 
percent for sinusitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6512 (2002)

2.	The criteria for a rating in excess of 20 percent for 
the residuals of gunshot wound to the left upper arm 
(minor), involving Muscle Groups III and V, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 
5303, 5305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The October 1999 Statement of the Case, and the February 2000 
and November 2002 Supplemental Statements of the Case (SSOCs) 
informed the veteran that increases in the disability 
evaluation for his sinusitis and for his residuals of a 
gunshot would were not warranted because he did not meet the 
criteria for an extraschedular rating.  These documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial.  These documents 
specifically listed the evidence the RO had obtained.  The RO 
sent the veteran a letter dated in September 2001 that stated 
what actions the RO would take and what information and 
evidence that the veteran was required to obtain regarding 
his claim.  This September 2001 letter also informed the 
veteran of the provisions of the VCAA.  In addition the 
Remand decision of the Board in May 2001 informed the veteran 
what steps were going to be taken on his appeal.  The RO 
obtained VA medical records, service medical records, and 
private medical records.  The veteran testified at a hearing 
at the RO.  The veteran was provided VA examinations in 
February 1999, October 1999, and September 2002.  There is no 
indication that there is more information or medical evidence 
to be found with respect to the veteran's claims.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Entitlement to increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

A.  Increased rating for sinusitis

Service connection for sinusitis was initially granted in May 
1954.  A non-compensable rating was assigned.  In January 
1999 the veteran filed a claim seeking an increased 
evaluation for his sinusitis.

The veteran underwent a VA examination in February 1999.  The 
veteran complained of headaches, post-nasal drip, runny nose, 
and sneezing.  The veteran stated that the frequency of 
episodes was increasing.  He did not indicate that he had 
been incapacitated by sinusitis.  He stated that there is 
some interference with breathing and that he has watery nasal 
discharge although it is not purulent, or crusting.  The 
veteran had been treated mostly with Tylenol although 
occasionally with antibiotics.  The examiner noted that the 
veteran had no significant respiratory symptoms the day of 
the examination, with no crusting or purulent discharge.  The 
examiner diagnosed allergic rhinitis and symptoms of chronic 
sinusitis.

Treatment notes from the IMA Foundation dated in May 1999 
reveal that the veteran had some sinus drainage and headache.  
He was treated with Zithromax and Claritin.  The veteran was 
again treated with Zithromax for sinusitis in June 1999 at 
North Mississippi Health Service.  VA outpatient treatment 
notes dated from September 1999 to October 2002 do not show 
any treatment for sinusitis.  The veteran testified at a 
personal hearing in January 1999 that he had sinus headaches 
and took Tylenol and other drugs for his sinus condition.  He 
testified that he had irritating post-nasal drip and that he 
had nasal sores maybe 4 or 5 times a year because of his 
sinusitis.  Two witnesses testified that the veteran suffered 
from sinusitis.

The veteran underwent a second VA examination in September 
2002.  He complained of almost daily headaches, treated with 
Tylenol.  He indicated he had a more or less constant runny 
nose with clear, stringy secretion.  The veteran reported 
occasional nosebleeds because of scabbing, and reported two 
to three times a year having nasal secretions that become 
purulent and require antibiotic treatment.  The veteran also 
indicated that post-nasal drip was a problem for him.  On the 
day of the examination there was no evidence of nasal 
crusting or discharge.  The veteran underwent an X-ray 
examination which showed normal sinuses with no findings to 
suggest sinusitis.  The examiner provided a diagnosis of 
chronic sinusitis with persistent symptoms.

The regulations provide that a 10 percent rating is warranted 
for sinusitis when there is evidence of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; a 30 percent rating would be warranted 
when there is evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; and 50 percent maximum rating would be warranted 
following radical surgery with chronic osteomyelitis, or with 
near constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, 6512 
(2002).

Applying the above to the facts in this case, the Board finds 
that a disability rating in excess of 10 percent for the 
veteran's sinusitis is not warranted.  There is no evidence 
of incapacitating episodes in the clinical records, that is 
periods of exacerbation requiring treatment by a physician 
and bed rest.  The veteran has described pain and headaches 
and nasal discharge, but is not incapacitated.  The veteran 
indicated on the most recent VA examination that he was 
treated with antibiotics two to three times a year.  There is 
no confirmation in the clinical data that antibiotics were 
prescribed that often.  The veteran describes nasal discharge 
with crusting and purulent discharge occurring two or three 
times a year, not the six or more times a year that would be 
required for a 30 percent rating.  The veteran has not 
undergone any surgery for his sinus disability.  The most 
recent X-rays in September 2002 do not show any signs of 
sinusitis.  In fact, despite claims that some symptoms were 
present all the time, the sinuses were normal on the most 
recent examination and the nasal mucosa were moist and 
erythematous.  Overall, based on the objective clinical 
record, including recent VA examinations, the exhibited 
symptomatology do not reflect or approximate the criteria for 
a higher disability rating.

B.  Increased rating for residuals of a gunshot wound to the 
left upper arm (minor) with involvement of Muscle Groups III 
and V.

The veteran was shot in the upper left arm by a sniper in 
World War II and was awarded the Purple Heart.  He was 
granted service connection for the injuries to his left arm 
with a 20 percent rating effective March 17, 1954.  The 
veteran filed a claim in September 1999 seeking a higher 
rating.

The veteran underwent a VA examination in October 1999.  The 
examiner noted that the veteran is right-handed.  The veteran 
complained of weakness, fatigability and pain in his arm 
especially when lifting or performing overhead work.  The 
veteran has had no surgeries for his left arm.  He had no 
neck pain or radiation of the pain in his arm.  The pain was 
mainly in his mid bicipital area and is mainly associated 
with use of his arm.  The examiner noted full passive and 
active forward flexion of the left shoulder to 180 degrees.  
The veteran had full active and passive abduction of the left 
shoulder to 110 degrees.  Active and passive internal and 
external rotation of the shoulder were normal.  There was 
some give way weakness on his rotator cuff.  Biceps and 
triceps strength was 4/5 in the left arm.  Deltoid strength, 
wrist extension, wrist flexion, and grip strength were all 
normal.  Reflexes and nerves were essentially normal with 
mild positive impingement sign on the left as compared to the 
right.  The examiner noted the veteran suffered from 
residuals of a gunshot wound with weakness in the biceps and 
triceps of the left arm and some functional limitation and 
easy fatigability.

VA treatment notes and private treatment records do not show 
any ongoing treatment for a left arm disability.

The veteran underwent a second VA examination in September 
2002.  The examiner noted the veteran had 145 degrees of 
flexion of the left shoulder, 160 degrees of abduction, and 
90 degrees of internal and external rotation of the left 
shoulder.  There was no pain on motion of the shoulder.  The 
left elbow had 10 degrees of hyperextension and 155 degrees 
of flexion with no pain on motion.  The veteran had normal 
grip strength. Strength was 4/5 in the left deltoid, biceps 
and triceps.  Otherwise strength in the left arm was normal.  
Reflexes and sensation were normal.  The examiner noted there 
was weakness and likely associated easy fatigability.  X-rays 
of the left elbow were normal.

Injuries to muscle group III are rated as follows: slight 
injury of the major or minor upper extremity (0 percent); 
moderate injury of the major or minor upper extremity (20 
percent); moderately severe injury of the minor upper 
extremity (20 percent); moderately severe injury of the major 
upper extremity or severe injury of the minor upper extremity 
(30 percent); and severe injury of the major upper extremity 
(40 percent).  38 C.F.R. § 4.73, Diagnostic Code 5303 (2002).  

Injuries to muscle group V are rated as follows: slight 
injury of the major or minor upper extremity (0 percent); 
moderate injury of the major or minor upper extremity (10 
percent); moderately severe injury of the minor upper 
extremity (20 percent); moderately severe injury of the major 
upper extremity or severe injury of the minor upper extremity 
(30 percent); and severe injury of the major upper extremity 
(40 percent).  38 C.F.R. § 4.73, Diagnostic Code 5305 (2002).  

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55 (2002). 

Pursuant to 38 C.F.R. § 4.56 (2002), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  Id.  

Applying the above to the facts in the case, the Board finds 
that a rating in excess of 20 percent for the residuals of a 
gunshot wound to the upper left arm is not warranted.  The 
Board notes that the veteran is right handed, and therefore 
the left arm is the "minor" extremity under the Ratings 
Schedule.  The veteran has pain on use of his left arm, and 
easy fatigability.  He has only a very mild limitation of 
motion of the left arm and there is no pain on motion.  The 
veteran does have some weakness and loss of strength of the 
left arm especially the deltoid, biceps, and triceps.  The 
Board finds that this constitutes moderate muscle injury as 
defined in 38 C.F.R. § 4.56.  The veteran's left arm exhibits 
some loss of power or lowered threshold of fatigue when 
compared to the sound side.  Additionally, objective testing 
has demonstrated weakness when compared to the right arm.  
The Board finds that the veteran's left arm disability does 
not more closely approximate the criteria for a "moderately 
severe" rating.  There is no indication on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicated some 
impairment (4/5) but not more than moderate impairment of 
function.  There is no X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile and no adhesion of scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle.  There is no visible or measurable 
atrophy of the muscles of the left arm, nor is there adaptive 
contraction of an opposing group of muscles or atrophy of 
muscle groups not in the track of the missile.  

Since the veteran is right-handed, and the injury affects two 
muscle groups in the same anatomical area that are moderately 
damaged, the evaluation for the most severely injured muscle 
group will be increased by one level.  A moderately severe 
injury to Muscle Group III or V is rated as 20 percent 
disabling.  38 C.F.R. §§ 4.55, 4.73, DC 5303, 5305 (2002).

The Board has considered other Diagnostic Codes with respect 
to the shoulder and arm.  A 30 percent rating is warranted 
for limitation of motion of the arm if limited to between 
side and shoulder level, but the veteran has a much greater 
range of motion than this with 145 degrees of flexion, 160 
degrees of abduction and 90 degrees of internal and external 
rotation of the shoulder.  Therefore a rating higher than 20 
percent is not warranted for limitation of motion of the arm.  
38 C.F.R. § 4.71a, DC 5201 (2002).

Similarly, the veteran had 155 degrees of flexion of the 
elbow which is essentially full range of motion.  In order to 
warrant a 30 percent rating for limitation of motion of the 
elbow, flexion must be limited to 70 degrees or less.  
38 C.F.R. § 4.71a, DC 5206 (2002).  Therefore, a rating in 
excess of the current 20 percent is not warranted based on 
limitation of motion of the elbow.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left arm.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain after use and complained of weakness and 
easy fatigability and the VA examinations found this to be 
verified.  The Board finds, however, that the limitation of 
function due to pain, weakness, and easy fatigability do not 
more closely approximate the criteria for a 30 percent 
disability rating.  38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002), 
DeLuca, 8 Vet. App. 202.  The examiner in September 2002 
specified that it was not possible to express the easy 
fatigability in terms of additional limitation of motion with 
any degree of medical certainty.  The 20 percent rating for 
the veteran's injury to Muscle Groups III and V already take 
into account the pain, weakness, and easy fatigability of the 
left arm and with a strength of 4/5 in the left arm, and with 
a virtually full range of pain free motion, the Board finds 
that no higher rating than 20 percent is warranted.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds that a disability 
rating in excess of 20 percent for the residuals of a gunshot 
wound to the left upper arm (minor), with involvement of 
Muscle Groups III and V is not warranted.




(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased disability evaluation for 
sinusitis, currently rated as 10 percent disabling, is 
denied.

Entitlement to an increased disability evaluation for 
residuals of a gunshot wound to the left upper arm (minor), 
involving Muscle Groups III and V, currently evaluated as 20 
percent disabling, is denied



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

